DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Catlin on 03/30/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 08/21/2020. 

2. (Currently Amended) A semiconductor device comprising: 
a first transistor; 
a second transistor; and 
a capacitor, 
wherein the first transistor comprises silicon comprising a first channel formation region and a first gate electrode overlapping with the first channel formation region, 
wherein the second transistor comprises: 
a first insulating layer; 
an oxide semiconductor layer comprising a second channel formation region over the first insulating layer; 
a second insulating layer over the oxide semiconductor layer; 
a second gate electrode over the second insulating layer; and 
a third insulating layer over the second gate electrode, wherein one of a source and a drain of the second transistor is electrically connected to an electrode of the capacitor, wherein the one of the source and the drain of the second transistor is electrically connected to a gate of the first transistor, wherein the first insulating layer includes oxygen, and wherein the third insulating layer comprises silicon oxide,
wherein the oxide semiconductor layer comprises indium, gallium, and zinc.

4. (Canceled)

6-9. (Canceled)

Allowable Subject Matter

Claims 2-3 and 5 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 2, the prior art of record, alone or in combination does not disclose, teach or fairly suggest A semiconductor device comprising: a first transistor comprises silicon comprising a first channel formation region; a second transistor comprises: an oxide semiconductor layer comprising a second channel formation region over the first insulating layer; a second gate electrode over the second insulating layer, wherein one of a source and a drain of the second transistor is electrically connected to an electrode of the capacitor, wherein the one of the source and the drain of the second transistor is electrically connected to a gate of the first transistor, wherein the oxide semiconductor layer comprises indium, gallium, and zinc in combination with the rest of the limitations of the claim.

The closest prior arts on record are Nakashima (US-20040036104-A1), Maekawa (US-20060170067-A1), Hayashi (US-20100051936-A1), Hirao (US-20070278490-A1), Yamazaki (US-9105511-B2) and Yamazaki (US-9202546-B2). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 3 and 5 are also allowed being dependent on allowable claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see page 3, filed 12/21/2021, with respect to claim 4 regarding Nakashima teaching a p-type TFT in use with a bulk transistor and oxide transistors comprising In, Ga and Zn not being suitable for a p-type transistor have been fully considered and are persuasive.  The rejection of claim4 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897